Citation Nr: 0428731	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P. M. F.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1968 through February 1970.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.  

This case was previously before the Board of Veterans' 
Appeals (Board) on multiple occasions, the last time in April 
2003.  Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, confirmed and continued its denial of entitlement to an 
initial rating in excess of 50 percent for PTSD.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDING OF FACT

Since service connection became effective on October 5, 1999, 
the veteran's PTSD has been manifested by a restricted mood 
and affect; intrusive memories; irritability; impaired 
motivation; difficulty getting along with others; mistrust; 
startle response; and occasional suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the VA 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

By virtue of information contained in a letter, dated in 
February 2004, the RO informed the veteran that in order to 
establish entitlement to an increased rating for PTSD, the 
evidence had to show that his PTSD had gotten worse.  

The RO stated that the veteran had a responsibility to give 
it enough information about his records so that it could 
request them from the person or agency that had them.  The RO 
noted that it would request records held by Federal agencies, 
such as medical records held at VA hospitals or by the Social 
Security Administration.  

The RO also stated that it would obtain relevant records not 
held by a Federal agency and that such records could include 
those held by State or local governments, private doctors and 
hospitals, or current or former employers.  He was notified 
that if he wished the VA to obtain private medical records, 
he would have to complete the enclosed release of information 
forms.  The RO stated that it would notify the veteran if the 
holder of the records declined to provide them or asked for a 
fee to provide them.  The RO noted, however, that it was 
ultimately the veteran's responsibility to make sure that it 
received all of the evidence necessary to support his claim, 
which wasn't in the possession of a Federal department or 
agency.  

The RO notified the veteran that it had received the 
following information/evidence:

His appeal, which had been remanded on 
April 21, 2003
VA treatment reports
His testimony at a personal hearing
All evidence listed in prior RO decisions

The RO informed the veteran that it would also assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

Finally, the RO told the veteran that he should let it know, 
if there was any other evidence or information that he 
thought would support his claim.  The VA told him where to 
send the information/evidence and set forth time frames for 
doing so.  It also noted the potential consequences for 
failing to do so.  The VA informed the veteran of what to do 
if he had questions or needed assistance and provided a 
telephone number, computer site, and address where he could 
get more information.  

In addition to the January 2004 letter, the veteran was 
provided with copies of the Board's remands, dated in 
September 2001 and April 2003, as well as a Statement of the 
Case (SOC), issued in June 2000, and Supplemental Statements 
of the Case (SSOC's), issued in October 2000, December 2002, 
February 2003, and June 2004.  They further notified the 
veteran and his representative of the evidence necessary to 
substantiate his claims of entitlement to an initial rating 
in excess of 50 percent for his service-connected PTSD.  
Indeed, the SSOC issued in December 2002 set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC and the SSOC's also noted that the 
information/evidence received by the RO included the 
following:  

?	The veteran service medical records 
for the period from March 7, 1968, 
to February 3, 1970
?	Reports of VA examinations, 
performed on November 29, 1999; 
December 21, 2001; December 3, 2003; 
and April 2004
?	A hospital report from the VA 
Medical Center (MC) in Iowa City 
from July 6, 1984, to August 10, 
1984
?	Reports from the VAMC in Knoxville 
for July 18, 1984, to August 9, 
1984, and from October 28, 1986, to 
November 21, 1986
?	Service administrative records
?	Reports from the Quad Cities Vet 
Center, dated August 24, 1999
?	The testimony presented before a 
hearing officer on September 7, 
2000, and February 3, 2004
?	Treatment reports from the VAMC Iowa 
City, from January 24, 2000, through 
August 30, 2000, and from February 
14, 2003, through April 28, 2004
?	Treatment reports from P. F., from 
September 10, 1999, through November 
1, 2001
?	A notice from the Social Security 
Administration, through VA's Share 
Program, that the veteran was not 
receiving Social Security benefits
?	The report of a VA Social and 
Industrial Survey, dated January 11, 
2002
?	Statements in support of the 
veteran's claim, received November 
28, 2001 and June 12, 2002
?	Treatment records from the Iowa City 
VAMC, dated October 29, 1998, to 
November 22, 2002
?	A statement from P. F., dated 
January 11, 2003
?	A statement from the Social Security 
Administration, received March 20, 
2003
?	A 21-Day Certificate from the VAMC 
Tomah, dated June 4, 2003
?	Statements from D. H., M.D., the 
veteran's treating physician at the 
VAMC Tomah, dated July 17, 2003, and 
February 2, 2004
?	Discharge summaries from the VAMC's 
in Tomah and Madison, from May 19, 
2003, through July 17, 2003, and 
August 1, 2003, through August 2, 
2003
?	Treatment records from the VAMC's in 
Tomah and Madison, from May 19, 
2003, through June 8, 2004
?	A memorandum from the VAMC 
Milwaukee, dated October 15, 2003

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to an increased rating for PTSD.  As 
such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
PTSD.  

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when 
there are such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

By a rating action in June 2000, the RO granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 30 percent rating, effective October 5, 1999.  The 
veteran disagreed with that rating, and this appeal ensued.  
By a rating action in October 2000, the RO revised that 
rating to 50 percent, however, it maintained the effective 
date of October 5, 1999.  In any event, the grant of a 50 
percent rating constitutes an initial rating award.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

A review of the evidence discloses that the veteran's PTSD is 
manifested primarily by a restricted mood and affect; 
intrusive memories; irritability; impaired motivation; 
difficulty getting along with others; mistrust; startle 
response; and occasional suicidal ideation.  The GAF scores 
have ranged from a low of 40 assigned by the veteran's 
current treating psychiatrist, the Clinical Director of 
Mental Health at the Tomah VAMC (see, e.g., statements from 
D. H., M.D., dated in July 2003 and February 2004), to a high 
of 69 assigned by the physician who examined the veteran for 
the VA in November 1999.  (GAF stands for global assessment 
of functioning which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2002).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsess ional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).  In his concurring opinion in Brambley v. 
Principi, 17 Vet. App. 20 (2003), Judge Steinburg noted that 
a GAF of 40 signifies considerably greater occupational 
impairment than a GAF of 50.)  

Although the VA examiners have found that the veteran's PTSD, 
by itself, is productive of no more than mild to moderate 
impairment, the mental health care providers who treated the 
veteran during VA inpatient programs found the veteran with a 
greater degree of disability.  For example, at the time of 
the veteran's discharge from his hospitalization in July 
2003, the assigned GAF was 50.  Despite the wide variety in 
the GAF scores, the symptoms of the veteran's PTSD have 
remained generally consistent.  His moodiness, rather 
frequent panic attacks, inability to control his anger, and 
inability to establish and maintain effective relationships 
have reportedly cause deficiencies in most areas of his life.  
At the very least, the evidence with respect to the severity 
of his symptoms is in relative equipoise.  That is, there is 
an approximate balance of evidence both for and against his 
claim for an increased rating.  In such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board is of the opinion that the veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating.  To that 
extent, the appeal is granted.

In arriving at this decision, the Board has considered the 
criteria for a still-higher schedular rating; however, the 
veteran does not demonstrate gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, 
despite his problems, he generally remains well-groomed and 
alert and well-oriented without deficits in memory or thought 
processes and without evidence of psychosis.  Therefore, he 
does not meet the criteria for a 100 percent schedular rating 
for PTSD.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of the veteran's PTSD have been 
generally consistent since October 5, 1999, the date that 
service connection and the 50 percent rating for that 
disorder became effective.  Accordingly, there is no basis to 
invoke the principle of staged ratings. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards in rating any 
of those disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
Although the veteran has been followed for PTSD on an 
outpatient basis, he has not required frequent 
hospitalization for that disorder.  Moreover, while D. H., 
M.D., suggests that the veteran is "largely" unemployable 
due to PTSD, the preponderance of the evidence shows that the 
veteran has additional disabilities, such as lung cancer and 
peripheral neuropathy, which contribute to his inability to 
work.  The VA recognized as much when it assigned the veteran 
a total rating due to unemployability in June 2004.  
38 C.F.R. § 4.16 (2003).  Indeed, the record shows that the 
manifestations of his PTSD are those contemplated by the 
regular schedular standards.  As such, an extraschedular 
evaluation is not warranted.  In this regard, it must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  


ORDER

Entitlement to a 70 percent rating for PTSD is granted 
subject to the law and regulations governing the award of VA 
monetary benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



